Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US Patent 9,946,462, in view of Shanbhogue, US PGPub 2016/0092371.
With respect to claim 1, Li teaches a memory system, comprising:
a first memory that is nonvolatile, in col. 2, lines 50-59, the memory 102 which may be non-volatile; 
a second memory that is volatile, in col. 3, lines 39-43, the buffer 105; wherein
a memory controller configured to store the first information in the second memory, in col. 4, lines 49-51, the first information being the uncompressed mapping table entry. The memory controller is controller 106 in col. 3, lines 47-49;  
the first information includes a table that includes a correspondence relationship between a physical address indicating a position in the first memory and a logical address designated by a host, in col. 3, lines 3-6, 
the table includes a first table of a first hierarchy and a second table of a second hierarchy, the second hierarchy being lower than the first hierarchy, in col. 3, lines 19-31, the first table being one of the compression units, such as compression unit one, and the second table being another of the compression units, such as compression unit two;
the second table includes the physical address corresponding to the logical address, in col. 3, lines 19-31, the second table being a compression unit, which contains mapping table entries, and col. 3, lines 4-6, which disclose that the mapping table entries are LBA to physical address mappings.
the first table includes a correspondence relationship between a storage position of the physical address in the second memory and the logical address, in col. 3, lines 19-31, the first table being a compression unit, which contains mapping table entries, and col. 3, lines 4-6, which disclose that the mapping table entries are LBA to physical address mappings, which may be considered the logical address and storage position of the physical address of the claim. 
the memory controller is configured to: 
compress at least one of the first table and the second table, the at least one of compressed first table and second table being second information, in col. 5, lines 11-17, compressing the uncompressed mapping table entries; and 
store the second information in the first memory, in col. 5, lines 11-19, storing the compressed mapping table entries into the memory 102.
Li fails to teach that the second hierarchy being lower than the first hierarchy causes the second table to be executed prior to the first table.  Shanbhogue teaches the table includes in a first table of a first hierarchy and a second table of a second hierarchy, the second hierarchy being lower than the first hierarchy, which causes the second table to be executed prior to the table, in par. 65, where the CPT is the second table, which is executed prior to executing the first table, the page table 812. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Li and Shanbhogue before him before the earliest effective filing date, to modify the compressed mapping table of Li with the compressed mapping table of Shanbhogue, as the hierarchical tables of Shanbhogue that result in the second table being executed before the first table allow for a translation in a deterministic amount of time, which allows low power states, as taught by Shanbhogue in par. 80.
With respect to claim 2, Li teaches the memory system according to claim 1, wherein the memory controller is further configured to:
read the second information stored in the first memory, in col. 4, lines 41-43;
decompress the read second information, in col. 4, lines 44-48; and 
store the decompressed second information in the second memory, in col. 4, lines 48-53.
With respect to claim 3, Li teaches the memory system according to claim 1, wherein
the memory controller is further configured to:
compress the second table and store the compressed second table in the first memory, in col. 3, lines 19-31 where compression unit two is stored in the memory 102; 
record a storage position of the compressed second table in the first memory in the first table, and compress the first table, in col. 4, lines 45-53; and
store the compressed first table in the first memory, in col. 4, lines 45-53.
With respect to claim 4, Li teaches the memory system according to claim 3, wherein the memory controller is configured to compress the second table using a plurality of second parameter different from a plurality of first parameter used to compress the first table, in col. 6, lines 23-25, the CD compressing the different compression groups using different algorithms.
With respect to claim 5, Li teaches the memory system according to claim 3, wherein the memory controller is configured to compress the second table using a second algorithm different from a first algorithm used to compress the first table, in col. 6, lines 23-25, the CD compressing the different compression groups using different algorithms.
With respect to claim 7, Li teaches the memory system according to claim 1, wherein the second table is stored in the first memory, the memory controller is further configured to read and update the second table from the first memory, in col. 4, lines 36-52.
With respect to claim 9, Li teaches the memory system according to claim 1, wherein the first table is stored in the second memory, and the memory controller is further configured to compress the second table and store the compressed second table in the first memory, record a storage position of the second table in the first memory in the first table, and store the first table into the first memory without compressing the first table, in col. 4, lines 36-52.
With respect to claim 10, Li teaches the memory system according to claim 1, wherein the first information includes at least one of the number of times of executing a program/erase cycle, an amount of valid or invalid data, a plurality of code rate set value, a plurality of read level set value, or a free block list, in col. 9, lines 23-26, the of the data corresponding to the amount of valid data.
With respect to claim 11, Li teaches a method, comprising: 
storing first information, which includes a table of a correspondence relationship between a physical address indicating a position in a nonvolatile memory and a logical address designated by a host, in a volatile memory, wherein the table is hierarchized into a first table of a first hierarchy and a second table of a second hierarchy, the second hierarchy lower than the first hierarchy, in col. 3, lines 19-31, the first table being one of the compression units, such as compression unit one, and the second table being another of the compression units, such as compression unit two. The host is in col. 3, lines 4-6. The volatile memory is in col. 3, lines 39-43 and col. 4, lines 49-51, the buffer 105 being the volatile memory;
compressing, using a compressor, at least one of the first table and the second table, wherein the first table includes a correspondence relationship between a storage position of the physical address in the volatile memory and the logical address, and the second table includes the physical address corresponding to the logical address, in col. 5, lines 11-17, compressing the uncompressed mapping table entries, and col. 3, lines 19-31, the first and second tables being compression units, which contain mapping table entries, and col. 3, lines 4-6, which disclose that the mapping table entries are LBA to physical address mappings, which may be considered the logical address and storage position of the physical address of the claim; and 
storing, in a nonvolatile memory, second information that is the at least one of compressed first table and second table, in col. 5, lines 11-19, storing the compressed mapping table entries into the memory 102.
Li fails to teach that the second hierarchy being lower than the first hierarchy causes the second table to be executed prior to the first table.  Shanbhogue teaches the table includes in a first table of a first hierarchy and a second table of a second hierarchy, the second hierarchy being lower than the first hierarchy, which causes the second table to be executed prior to the table, in par. 65, where the CPT is the second table, which is executed prior to executing the first table, the page table 812. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Li and Shanbhogue before him before the earliest effective filing date, to modify the compressed mapping table of Li with the compressed mapping table of Shanbhogue, as the hierarchical tables of Shanbhogue that result in the second table being executed before the first table allow for a translation in a deterministic amount of time, which allows low power states, as taught by Shanbhogue in par. 80.
With respect to claim 12, Li teaches the method of claim 11, further comprising:
reading the second information stored in the nonvolatile memory, in col. 4, lines 41-43; 
decompressing the read second information using a decompressor, in col. 4, lines 44-48; and 
storing the decompressed second information in the volatile memory, in col. 4, lines 48-53.
With respect to claim 13, Li teaches the method of claim 11, further comprising: 
compressing the second table, storing the compressed second table into the nonvolatile memory, in col. 3, lines 19-31 where compression unit two is stored in the memory 102; 
recording a storage position of the second table in the nonvolatile memory into the first table, in col. 4, lines 45-53; 
compressing the first table in which the storage position is recorded, in col. 4, lines 45-53; and 
storing the compressed first table into the first memory, in col. 4, lines 45-53.
With respect to claim 16, Li teaches a memory system comprising:
a first memory that is nonvolatile, in col. 2, lines 50-59, the memory 102 which may be non-volatile;
a second memory that is volatile, in col. 3, lines 39-43, the buffer 105; and
a memory controller configured to control the first memory and the second memory, and to manage first information, in col. 4, lines 49-51, the first information being the uncompressed mapping table entry. The memory controller is controller 106 in col. 3, lines 47-49, wherein 
the first information includes a table that includes a correspondence relationship between a physical address indicating a position in the first memory and a logical address designated by a host, in col. 3, lines 3-6;
the table includes a first table of a first hierarchy and a second table of a second hierarchy, the second hierarchy being lower than the first hierarchy, in col. 3, lines 19-31, the first table being one of the compression units, such as compression unit one, and the second table being another of the compression units, such as compression unit two; and
the memory controller is configured to:
store the first table in the second memory, in col. 4, lines 49-51;
store the second table in the first memory, in col. 5, lines 11-19; and
compress the first table and store the compressed first table in the first memory, in col. 5, lines 11-19, compressing the uncompressed mapping table entries, and storing the compressed mapping table entries into the memory 102.
Li fails to teach that the second hierarchy being lower than the first hierarchy causes the second table to be executed prior to the first table.  Shanbhogue teaches the table includes in a first table of a first hierarchy and a second table of a second hierarchy, the second hierarchy being lower than the first hierarchy, which causes the second table to be executed prior to the table, in par. 65, where the CPT is the second table, which is executed prior to executing the first table, the page table 812. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Li and Shanbhogue before him before the earliest effective filing date, to modify the compressed mapping table of Li with the compressed mapping table of Shanbhogue, as the hierarchical tables of Shanbhogue that result in the second table being executed before the first table allow for a translation in a deterministic amount of time, which allows low power states, as taught by Shanbhogue in par. 80.

Response to Arguments
Applicant's arguments filed 3/18/22 have been fully considered but they are not persuasive. Firstly, the amendments to claim 1 overcome the prior rejection under 35 USC 112.  With respect to independent claims 1, 11, and 16, Applicant amended the claims to state that the second hierarchy is lower than the first hierarchy which causes the second table to be executed prior to the first table. After further search and consideration, the Shanbhogue reference has been used to teach this limitation, and Applicant’s arguments regarding Li and this limitation are moot. Claims 1-5, 7, 9-13 and 16 are now rejected under 35 USC 103, as being unpatentable over Li in view of Shanbhogue, with Shanbhogue teaching the limitation in question.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136